Matter of Town of Tonawanda (Town of Tonawanda Salaried Workers Assn.) (2018 NY Slip Op 04944)





Matter of Town of Tonawanda (Town of Tonawanda Salaried Workers Assn.)


2018 NY Slip Op 04944


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed June 29, 2018.) 


MOTION NO. (546/18) CA 17-02122.

[*1]IN THE MATTER OF ARBITRATION BETWEEN TOWN OF TONAWANDA, PETITIONER-RESPONDENT, AND TOWN OF TONAWANDA SALARIED WORKERS ASSOCIATION, L. EDWARD ALLEN, PRESIDENT, TOWN OF TONAWANDA SALARIED WORKERS ASSOCIATION, AND MARK KOCHER, TREASURER, TOWN OF TONAWANDA SALARIED WORKERS ASSOCIATION, RESPONDENTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.